Citation Nr: 1227609	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and left total knee arthroplasty in February 2007.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought.   

In a statement received in February 2011, the Veteran raised a claim for service connection for ischemic heart disease.  The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for additional left knee disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and redo of left total knee arthroplasty in February 2007.  The Veteran maintains that as a result of failed surgeries in April 2005 and February 2007, he required an additional surgery of the left knee in January 2011 by private treatment providers.

In a January 2010 statement, the Veteran stated that he was going to Kansas City to meet with a physician, Dr. D. (who may be a VA treating physician) who was going to operate on his knee, which would now be the third surgery of that knee.  In addressing the appealed claim, in August 2010 the Board remanded the case to the RO for further development to include obtaining records of the consultation with Dr. D. and any ensuing treatment including surgery involving the left knee. 

Subsequently, in an August 2010 letter the RO requested the Veteran to complete an enclosed VA Form 21-4142 providing authorization to obtain records of the presumed treatment from Dr. D.  In reply, in September 2010 the Veteran returned the completed VA Form 21-4142, but in it stated that the third surgery was performed in 2010 at St. John's Hospital (a private provider) by a private surgeon, Dr. "Bewart" of Galena, Kansas.  As clarified by VA treatment records dated in August 2011, that surgeon is ultimately identified as Jon C. Banwart, M.D., of Orthopaedic Specialists of the Four States, in Galena, Kansas.  He performed the left knee surgery in 2010. 

In a letter dated in September 2010 the RO requested the address of St. John's Hospital.  The record does not reflect that the Veteran replied or provided that address, however, an internet search shows that this facility is St. John's Regional Medical Center; which was a hospital of Joplin, Missouri before it was destroyed in a May 2011 tornado.  It's records are presumably in the custody of Mercy Hospital Joplin, at 2817 St. John's Boulevard, Joplin, Missouri, 64804.  An internet research of this matter shows that Mercy Hospital Joplin is the successor to the St. John's Regional Medical Center that was destroyed in the 2011 tornado.

In a letter dated in March 2012, the RO stated that the previously provided VA Form 21-4142 was now expired, and therefore the RO requested that the Veteran complete a VA Form 21-4142, authorizing release of information from St. John's Hospital, Dr. D. and Dr. "Dewart".  The claims file does not contain a later submitted Form 21-4142.  However, given that the case was transferred to the Board in June 2012, it is not clear whether the Veteran may have submitted one to the RO after that date in reply to the March 2012 notice.  Further, as clarified above, the private treating surgeon who performed the 2010 left knee surgery on the Veteran was not a Dr. Dewart, but rather was Dr. Jon C. Banwart.  

Given that the error in the RO's March 2012 letter, as to the treating surgeon's name, may cause confusion, the RO should write to the Veteran and request that he complete a VA Form 21-4142 as to treatment received from Dr. Jon C. Banwart; as well as pertaining to surgical treatment performed in about January 2010 at St. John's Regional Medical Center.  In this regard, the RO should contact Dr. Banwart and  Mercy Hospital Joplin (at 2817 St. John's Boulevard, Joplin, Missouri, 64804) and request that they advise as to the best course to request/obtain the hospital records involved in the Veteran's 2010 left knee surgery. 
 
Subsequent VA treatment records available from the Virtual VA computerized patient record system, beginning in August 2011 reflect that Dr. Banwart sent the Kansas City VA Medical Center treatment records pertaining to the Veteran's 2010 left knee surgery and subsequent follow-up treatment.  The RO should obtain these private treatment records that should still be in the custody of the Kansas City VA Medical Center, as well as any other outstanding private or VA treatment records on file, including any private records, in the custody of VA medical facilities and associate these with the claims file.

Under 38 U.S.C.A. § 1151 (West 2002), controlling laws and regulations provide that in order to warrant compensation the Veteran must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In this regard it is important to note that VA treatment records contain evidentiary indications of additional disability following the subject VA surgeries.  An April 2005 VA radiology report concluded with an impression of status post total knee arthroplasty in place; and primary diagnostic code of abnormality.  A January 2007 VA primary care note shows that after evaluation the provider concluded with an assessment that the April 2005 left total knee arthroplasty had failed and would need replacement, which was undertaken the following month by VA which provided a second left total knee arthroplasty in February 2007.  A May 2007 orthopedic surgery note-following the February 2007 left total knee arthroplasty-concluded  with an assessment of status post revision of total knee arthroplasty with persistent pain. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2011).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment actually caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

The determination of whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

After obtaining all such records as indicated above, the RO should afford the Veteran an examination of the left knee as outlined below in order to obtain an opinion to assist the Board in determining entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 or redo of left total knee arthroplasty in February 2007.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment, including any such VA records contained in the Virtual VA computerized patient record system, to specifically include all VA treatment records at the VA Medical Centers in Fayetteville, Arkansas and in Kansas City, Missouri, dated from April 2008 to March 2010; and dated in March 2012 and thereafter.  This should also include private treatment records in VA custody (presumably at the Kansas City VA Medical Center) associated with Dr. Banwart's 2010 surgical treatment and follow-up treatment of the Veteran's left knee thereafter.

This should include obtaining treatment records from any private providers associated with treatment of the Veteran's left knee condition since April 2005, including: 
(i) Jon C. Banwart, M.D., of Orthopaedic Specialists of the Four States, in Galena Kansas (444 Four States Drive, Suite 1, Galena, KS 66739), who performed the left knee surgery in 2010; and 
(ii) St. John's Regional Medical Center of Joplin, Missouri.  The RO should contact Dr. Banwart and  Mercy Hospital Joplin (at 2817 St. John's Boulevard, Joplin, Missouri, 64804) and request that they advise as to the best course to request/obtain the St. John's Regional Medical Center records involved in the Veteran's left knee surgery in 2010. 
  
All outstanding VA treatment records obtained should be associated with the claims file.  If these records are determined not to exist or to be unavailable, a formal finding to this effect should be made and placed in the claims folder.

2.  Notify the Veteran that he may submit statements from him and others that impact on his claim that VA negligently provided treatment resulting in additional left knee disability.
 
3.  After completion of the above development, schedule the Veteran for a VA examination to determine whether the case meets the criteria under 38 U.S.C.A. § 1151 to  warrant compensation for additional disability resulting from VA medical treatment.  In conjunction with the examination, the claims folder must be provided to and reviewed by an examiner who has not been associated in any way with the subject VA surgical or follow-up left knee treatment.  The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report.

The examination should include all indicated studies (and all findings should be reported in detail) necessary and provide an opinion as to the following questions: 
i)  Is it at least as likely as not that VA surgical treatment in April 2005 or February 2007 (or any other VA treatment in follow-up during this period) caused any present additional left knee disability; or such additional disability for any period between the time of the April 2005 surgery and the 2010 surgery?
(ii)  If the answer to the above question is yes, then identify the additional disability, and provide an opinion as to whether such additional disability was either: 
(a)  caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or
(b)  the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.
Comment on the Veteran's assertions made in a statement received in January 2010, that he was "used as a guinea pig" to help train a medical student learn how to perform knee implant surgery, which caused the surgery in April 2005 to be a total failure, requiring a revision in February 2007 that did not fix the problem.

If the examiner finds that he or she is unable to provide any portion of the requested opinion without resorting to speculation, he or she should give the reasons and bases for this determination and identify any outstanding evidence that may enable him or her to provide the requested opinions. 

4.  Then readjudicate the claim on appeal.  If the claim remains denied, issue the Veteran a Supplemental Statement of the Case.  Allow an appropriate period of time for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

